         Case 2:16-cv-04648-JHS Document 88 Filed 03/22/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHERYL LEE-OWENS,                              :           CIVIL ACTION
         Plaintiff                             :
                                               :
       vs.                                     :           NO. 16-4648
                                               :
SCHOOL DISTRICT OF                             :
PHILADELPHIA                                   :
                                               :
              Defendant                        :


                                         JUDGMENT

              AND NOW, this 22nd day of March, 2019, judgment is hereby entered in favor of
Defendant School District of Philadelphia, and against Plaintiff Cheryl Lee-Owens, in the
amount of $4,370.90.




                                                    KATE BARKMAN
                                                    Clerk of Court


                                            By:     s/ Terry Milano
                                                    Deputy Clerk
